Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim 1-10 and 22-32 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 claim 24, the limitation “wherein the splitter is made of a different material than the membrane” is considered new matter.  There is not support for this limitation in the specification. 
In regard to claim 25, the limitation “wherein the splitter is made of a different material than the membrane” is considered new matter.  There is not support for this limitation in the specification. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “water impermeable membrane”.  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined. Claim 10 is rejected as well since it depends from claim 9. 
Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 8, 9-10, 23, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Membraneless water filtration using CO2 by Shin et al. (Shin). 
In regard to claim 1, Shin teaches a water filtration device (abstract; Figure 4; pg. 3-4 Membraneless water filtration).  Shin teaches an inlet manifold (abstract; Figure 4; pg. 3-4 Membraneless water filtration); capable of receiving a colloidal suspension including colloidal particles in water.  Shin teaches a diffusiophoretic water filter (abstract; Figure 4; pg. 3-4 Membraneless water filtration); having at least one channel having an inlet and an outlet (abstract; Figure 4; pg. 3-4 Membraneless water filtration); capable of receiving the colloidal suspension at the inlet from the inlet manifold and flowing the colloidal suspension between the inlet and the outlet in a flow direction.
	Shin teaches the diffusiophoretic water filter having a permeable gas chamber (abstract; Figure 4; pg. 3-4 Membraneless water filtration); capable of providing pressurized gas to the at least one channel.  Shin teaches a gas permeable and water impermeable membrane (abstract; Figure 4; pg. 3-4 Membraneless water filtration, straight channel PDMS, thin wall). 
	Shin teaches an outlet splitter (abstract; Figure 4; pg. 3-4 Membraneless water filtration); capable of connecting to the outlet.  Shin teaches the outlet splitter having a first splitter outlet and a second splitter outlet (abstract; Figure 4; pg. 3-4 Membraneless water filtration); the first splitter outlet capable of receiving water having a higher concentration of some of the colloidal particles than the second splitter outlet. 
	Shin does not teach the outlet splitter is removable.  However, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to separate the outlet spiller of Shin, since such modification would have involved making elements separable.  Making elements separable is generally recognized as being within the level of ordinary skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
In regard to claim 2, Shin teaches the outlet splitter fits within an end of the outlet (abstract; Figure 4; pg. 3-4 Membraneless water filtration).  Shin teaches the membrane sealing Membraneless water filtration). 
In regard to claim 3, Shin teaches the membrane stretches around the outlet splitter (abstract; Figure 4; pg. 3-4 Membraneless water filtration, straight channel PDMS, thin wall). 
In regard to claim 5, Shin teaches the limitations as noted above.  Further, Shin teaches a plurality of closed channels defined by the membrane and a channel structure (abstract; Figure 4; pg. 3-4 Membraneless water filtration).  Shin teaches a cover (pg. 6, Water filtration experiments, soft lithography technique). 
In regard to claim 6, Shin teaches the membrane is at least 5 cm wide by 1 m long (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
In regard to claim 8, Shin teaches the at least one channel includes at least four channels each at least 1cm in width (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
In regard to claim 9, Shin teaches a water filtration device (abstract; Figure 4; pg. 3-4 Membraneless water filtration).  Shin teaches an inlet manifold (abstract; Figure 4; pg. 3-4 Membraneless water filtration); capable of receiving a colloidal suspension including colloidal particles in water.  
Shin teaches a diffusiophoretic water filter (abstract; Figure 4; pg. 3-4 Membraneless water filtration); having at least one channel having an inlet and an outlet (abstract; Figure 4; pg. 3-4 Membraneless water filtration); capable of receiving the colloidal suspension at the inlet from the inlet manifold and flowing the colloidal suspension between the inlet and the outlet in a flow direction.
Membraneless water filtration); capable of providing pressurized gas to the at least one channel via a gas permeable and water impermeable membrane.  Shin teaches the channel being defined by at least one gas permeable and water impermeable membrane in contact with the pressurizable gas chamber (abstract; Figure 4; pg. 3-4 Membraneless water filtration).  Shin teaches the membrane in contact with the inlet manifold (abstract; Figure 4; pg. 3-4 Membraneless water filtration).  Shin does not teach the membrane is explicitly in direct sealing contact with the inlet manifold or includes an integral extension of the membrane. 
As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was connect the membrane and inlet manifold of Shin, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Shin teaches an outlet splitter (abstract; Figure 4; pg. 3-4 Membraneless water filtration); capable of connecting to the outlet.  Shin teaches the outlet splitter having a first splitter outlet and a second splitter outlet (abstract; Figure 4; pg. 3-4 Membraneless water filtration); the first splitter outlet capable of receiving water having a higher concentration of some of the colloidal particles than the second splitter outlet. 
In regard to claim 10, Shin teaches the inlet manifold includes a vertical height regulator sealingly attached to the integral extension (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
claim 23, Shin teaches the cover is an unstructured PDMS sheet (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
In regard to claim 26, Shin teaches the splitter is located solely at the outlet (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
In regard to claim 27, Shin teaches the channel structure is made of plastic (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
In regard to claim 28, Shin teaches the pressurizable gas chamber provides gas to a plurality of the at least one channels through the membrane (abstract; Figure 4; pg. 3-4 Membraneless water filtration).
In regard to claim 29, Shin teaches the pressurizable gas chamber provides gas to a plurality of the at least one channels through the membrane (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
In regard to claim 30, Shin teaches the inlet manifold includes a vertical height regulator (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
In regard to claim 31, Shin teaches the splitter splits a plurality of channels (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
In regard to claim 32, Shin teaches the splitter splits a plurality of channels (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
Claims 4, 7, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Membraneless water filtration using CO2 by Shin et al. (Shin), as noted above, in view of U.S. Patent No. 8535536 by Gale et al. (Gale). 
claim 4, Shin teaches the limitations as noted above.  Shin does not teach a plastic sheet sandwiched between a set of two tapes on each side as spacers. 
Gale teaches a water filtration device which separates by diffusion (abstract; C2/L20-25).  Gale teaches a pdms membrane (C7/L57-63).  Gale further teaches the outlet splitter includes a plastic sheet sandwiched between a set of two tapes on each side as spacers (C12/L50-64).  Gale teaches a splitter with tape as spacers improves flow distribution and provides mechanical support to prevent buckling due to different flow rates (C12/L50-64).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate tapes as spacers between a plastic sheet, as taught by Gale, in the apparatus of Shin in order to improve flow distribution and provide mechanical support. 
In regard to claim 7, Shin teaches the limitations as noted above.  Further, Shin teaches the at least one channel is a plurality of closed channels defined by the membrane (abstract; Figure 4; pg. 3-4 Membraneless water filtration).  Shin teaches a cover (pg. 6, Water filtration experiments, soft lithography technique). 
Shin does not teach longitudinally extending tapes. 
Gale teaches a water filtration device which separates by diffusion (abstract; C2/L20-25).  Gale teaches a pdms membrane (C7/L57-63).  Gale further teaches longitudinally extending tapes (C12/L50-64).  Gale teaches a splitter with tape as spacers improves flow distribution and provides mechanical support to prevent buckling due to different flow rates (C12/L50-64).  

In regard to claim 22, Shin teaches the limitations as noted above.  Shin does not teach longitudinally extending clamps contacting a tap of the cover to clamp the membrane to the gas chamber. 
Gale teaches longitudinally extending clamps contacting a tap of the cover to clamp the membrane to the gas chamber (C8/L33-39).  Gale teaches clamping is used to attach layers to one another (C8/L33-39).  It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate clamps, as taught by Gale, in the apparatus of Shin in order to effectively attach the layers to one another.  
In regard to claims 24-25, Shin teaches the limitations as noted above.  Shin does not teach the splitter is made of a different material than the membrane.  Gale teaches the splitter is made of a different material than the membrane (C12/L50-64).  Gale teaches the Mylar structures improve flow distribution and provide mechanical support to prevent buckling (C12/L50-64).  
It would be obvious to one of ordinary skill in the at the time of the invention to incorporate different materials for the membrane and splitter, as taught by Gale, in the apparatus of Shin in order to achieve desired mechanical results, prevent buckling, and improve flow distribution. 


Response to Arguments 
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. 
In regard to the Applicant’s arguments that Shin does not teach a removable outlet splitter; there is no way with the microfabrication method of Shin to make the PDMS splitter removable; it would be unfeasible and certainly nonobvious to remove solely one splitter for one channel; there is no reason given to remove the splitter of Shin and it appears impossible to remove; the specification provides advantages at [0012] such as it can easily be cleaned or provided with different sized outlets and further increases ease of assembly and the portability of a diffusiophoretic water filtration device; the Examiner does not find this persuasive. 
As noted in the rejection above: Shin does not teach the outlet splitter is removable.  However, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to separate the outlet spiller of Shin, since such modification would have involved making elements separable.  Making elements separable is generally recognized as being within the level of ordinary skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Making elements separable is generally recognized as being within the level of ordinary skill in the art.  
The claims do not require that the splitter is easily cleaned or provided with different sized outlets.  The claims do not require ease of assembly and portability of the device.  In response to applicant's argument that the references fail to show certain features of applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).  The applicant has not pointed to any specific citations in Shin which state that the splitter cannot be removed. 
In regard to the applicant’s arguments concerning claim 9, Shin does no teach “a pipe or chamber branching into several openings”; Shin does not teach a “membrane in direct sealing contact with the inlet manifold”; this is not simply making elements integral but requires a specific structure and the manifold is not disclosed; making parts integral would not necessarily result in a direct sealing contact; regarding claim 10, no vertical height regulator is disclosed; the Examiner does not find this persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pipe or chamber branching into several openings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Making elements integral would result in a direct sealing contact. 

As noted in the rejection above: Shin teaches the inlet manifold includes a vertical height regulator sealingly attached to the integral extension (abstract; Figure 4; pg. 3-4 Membraneless water filtration). 
The colloidal particles of Shin are introduced into the inlet manifold through a tube. 
 In regard to the Applicant’s argument that the splitter of Gale is not for diffusiophoretic water filters and is located both at the inlet and outlet and would simply not be applicable for DWFs and make no sense in the monolithic PDMS block of Shin; the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Shin teaches diffusiophoretic water filters. 
In response to applicant's argument that the splitter of Gale is located at both the inlet and outlet, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate tapes as spacers between a plastic sheet, as taught by Gale, in the apparatus of Shin in order to improve flow distribution and provide mechanical support.  Both Shin and Gale are directed towards water filtration devices which operate by diffusion and include PDMS membranes and splitters.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777